Citation Nr: 1335557	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media of the right ear.  

2.  Entitlement to service connection for a chronic headache disorder, claimed as secondary to a chronic ear disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a chronic ear disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to March 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2009.  The Board remanded the issues on appeal for additional development in September 2009 and October 2011.  

As will be discussed in the Remand portion of this decision, the issue of service connection for otitis media of the left ear has been raised by the record, but has not been developed for appellate review.  Although the record indicated that the matter was referred to the RO by AMC in December 2012, it does not appear that any adjudication has taken place.  The issue is referred to the RO for actions consistent with that listed in the remand section of this decision.

The issues of service connection for a chronic headache disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In a letter received in January 2013, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim of service connection for otitis media of the right ear.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of service connection for otitis media of the right ear by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a letter received in January 2013, the Veteran indicated that he wanted to withdraw his appeal of the claim of service connection for otitis media of the right ear.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  


ORDER

The appeal of the claim of service connection for otitis media of the right ear is dismissed.  



REMAND

Although further delay is regrettable, the Board finds that that additional development is necessary prior further appellate review.  

In this case, the Veteran withdrew his appeal of the claim for otitis media of the right ear.  Thus, the claims of service connection for chronic headaches and an acquired psychiatric disorder secondary to otitis media of the right ear are rendered moot.  

Service connection for otitis media of the left ear was denied by the Board in February 1976, and is final.  However, in light of the October 2011 VA medical opinion relating the Veteran's otitis media and otitis externa of the left ear to service, the claims of secondary service are now inextricably intertwined with the left ear disability.  

While the record shows that the AMC referred the claim to reopen service connection for otitis media of the left ear to the RO for appropriate development in December 2012, a review of the evidentiary record, including Virtual VA, does not show that any additional development was undertaken.  In a letter received in January 2013, however, the Veteran asserted that service connection should be established for his chronic headaches and a psychiatric disorder secondary to his "0% service connected left otitis media."  Thus, the Veteran's statement would seem to suggest that service-connection has been established for otitis media of the left ear.  

As noted in the October 2011 Board remand, the evidentiary record includes opinions from two VA examiners that the Veteran's headaches began after his mastoid surgeries in the 1970's, and were likely triggered by his ear surgeries.  (See November 2004 and February 2010 VA medical reports.)  Thus, the claim of secondary service connection for a chronic headache disorder hinges on whether service connection is established for otitis media.  

Given the conflicting information of record, and the apparent lack of development to reopen the claim for otitis media of the left ear or to obtain a medical opinion concerning the relationship, if any, between the Veteran's psychiatric disorder and his otitis media and otitis externa of the left ear, the Board finds that additional development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  The RO adjudicate the claim to reopen the claim of service connection for otitis media/externa of the left ear.  

2.  If service connection is established for otitis media of the left ear, the Veteran should be afforded a VA examination to determine whether he has an acquired psychiatric disorder and/or a chronic headache disorder which is related to service or, in the alternative, to otitis media/externa of the left ear.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following:  

a)  Does the Veteran have a psychiatric disorder and/or a chronic headache disorder?  If so, is it at least as likely as not that any identified disorder was present in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any identified disorder is proximately due to, the result of, or aggravated by otitis media/externa of the left ear?  If aggravated, the degree of aggravation should be quantified, if possible.  

A detailed rationale is requested for any opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO should attempt to obtain, and then return the claims file to the examiners for completion of the opinions).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


